DETAILED CORRESPONDENCE

Claims 1-14 are under consideration. 
Claims 15-20 are withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5,571,334 (DUNN) in view of KULKARNI, et al. Resistant Starch—A Review, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY—Vol. 5, 2006 (KULKAMI)

Claim 1 recites a processed food product comprising: a micronized RS4 modified food starch comprising at least 70 wt. % fiber and particle size of dv 98% less than 25 um, wherein the brightness (L*) value of the processed food product is greater than 70.
As to claims 1-2, DUNN relates to novel starch-based agents (col. 2, lines 25-32) for opacifying food products.  The starch can be a modified food starch (col. 3, lines 4-20). The starch-based opacifying agent can be used in products, such as coffee creamer, cottage cheese dressing, nutritional beverages, mayonnaise, sour cream, ice cream, yogurt, salad dressing and other foods (col. 1, lines 35-45). 
As to the brightness value, Figure 1 of DUNN shows that the brightness value increases as the amount of opacifier is added. In addition, it is noted that the brightness value of the food product would also depend on the type of food product in which the product is added. It would have been obvious to vary the brightness value of the product as desired in order to achieve the desired resulting brightness in the food product.
It is also noted that applicant has chosen to use a parameter that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for 
DUNN does not teach that starch contains or serves as a fiber or that the particles size of the complex is micronized.  
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.  KULKARNI teaches that resistant starches “can deliver more than 70% dietary fiber” and reduced net carbohydrate levels   (pg. 14, left column, second full paragraph).  This reads on the claimed amount of at least 70% fiber.  Table 1 on page 4 identifies RS4 as cross-linked starch that can be used in foods.  KULKRARNI states in the conclusion on page 14 that RS has received much attention for both its potential health benefits and functional properties. As a functional fiber, its fine particles and bland taste make possible the formulation of a number of food products with better consumer acceptability and greater palatability than those made with traditional fibers. 
On page 5 of KULKARNI, RS has a small particle size, white appearance, and bland flavor. RS also has a low water-holding capacity. It has desirable physico-chemical properties (Fausto and others 1997) such as swelling, viscosity increase, gel formation, and water-binding capacity, making it useful in a variety of foods. These properties make it possible to use most resistant starches to replace flour on a 1-for-1 basis without significantly affecting dough handling or rheology. They are also natural sources, bland in flavor, white in color, with fine particle size (which causes less interference with texture).  On page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized). However, it would have been obvious to vary the particle size based on desired texture. 


It would have been obvious one skilled in the art to use the starch of KULKAMI to the DUNN product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).

Claim 2 recites that the food product has a moisture content of at least about 50 wt. %. 
DUNN teaches that the invention also pertains to low fat and fat-free foods and beverages containing the starch-based opacifying agent, such as coffee creamer, cottage cheese dressing, nutritional beverages, mayonnaise, sour cream, ice cream, yogurt, salad dressing and other foods and beverages which need to be opacified.  In that the food products can be creamers and beverages, it would have been obvious that the food product can have a moisture content of at least 50%, as claimed.

Claim 3 recites a modified food starch (RS4) in an amount from 1 wt. % to 5 wt. %.  Claim 4 recites that the starch is in an amount from 1 wt. % to 3 wt. %.
As to claims 3-4, DUNN teaches in Example 12 that the starch-based agent can be added in amount of 1.6%.  This falls within the claimed range of from 1 wt. % to 5 wt. % and 1 wt. % to 3 wt. % in claim 3 and 4, respectively. 



As to claims 5 and 6, DUNN teaches the starches can be used in a heated treated product such as during the production of creamer at col. 16, lines 60-65 and salad dressings at col. 7, lines 60-66.

Claim 7 recites that the processed food product is titanium-dioxide free.  Claim 8 recites that the processed food product has a titanium-dioxide content of less than 0.1 wt. %. 
As to claims 7-8, DUNN teaches that opacifiers other than titanium dioxide can be used than titanium-dioxide.  Thus, titanium-dioxide is optional (col. 6, lines 44-46). 

Claim 9 recites an opacifying composition comprising: a micronized RS4 modified food starch comprising at least 70 wt. % fiber and particle size of dv 98% less than 25um, wherein the brightness (L*) value of the composition is greater than 80 at a concentration of 1 wt. % in an aqueous solution.
DUNN relates to novel starch-based agents (col. 2, lines 25-32) for opacifying food products.  The starch can be a modified food starch (col. 3, lines 4-20). The starch-based opacifying agent can be used in products, such as coffee creamer, cottage cheese dressing, nutritional beverages, mayonnaise, sour cream, ice cream, yogurt, salad dressing and other foods (col. 1, lines 35-45). 
 As to the brightness value, Figure 1 of DUNN shows that the brightness value increases as the amount of opacifier is added. In addition, it is noted that the brightness value of the food product would also depend on the type of food product in which the product is added. It would have been obvious to vary the brightness value of the product as desired in order to achieve the desired resulting brightness in the food product.

DUNN does not teach that starch contains or serves as a fiber. 
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.  KULKARNI teaches that resistant starches “can deliver more than 70% dietary fiber” and reduced net carbohydrate levels   (pg. 14, left column, second full paragraph).  This reads on the claimed amount of at least 70% fiber.  Table 1 on page 4 identifies RS4 as cross-linked starch that can be used in foods.  KULKRARNI states in the conclusion on page 14 that RS has received much attention for both its potential health benefits and functional properties. As a functional fiber, its fine particles and bland taste make possible the formulation of a number of food products with better consumer acceptability and greater palatability than those made with traditional fibers. 
It would have been obvious one skilled in the art to use the starch of KULKAMI to the DUNN product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities). 


Thus, KULKARNI teaches that it is desirable to maintain small particle sizes for purposes of texture.  It would have been obvious to one skilled in the art to use a small particle size in DUNN, as KULARNI teaches that this helps with texture. 


Claim 10 recites that the micronized RS4 modified food starch is derived from one or more of botanical sources wheat, corn, potato, rice, and tapioca starches. 
As noted above, KULKARNI is cited to teach resistant starches. 
KULKARNI teaches that modified cross-linked starches can be used (Table 1 on pg. 4- RS4 starches).  At page 11, it has been shown that resistant starches can be obtained from wheat, corn and other materials (see Chemical Treatment paragraphs in left column of pg. 11). It would have been obvious one skilled in the art to use the starch of KULKAMI to the DUNN product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).




Claim 11 recites that the modified food starch is a cross-linked micronized RS4 modified food starch) with at least 70% dietary fiber. 
DUNN is silent as to the fiber content and that the particle is micronzied. KULKARNI teaches that cross-linked resistant starches “can deliver more than 70% dietary fiber” and reduced net carbohydrate levels   (pg. 14, left column, second full paragraph).  This reads on the claimed amount of at least 70% fiber.   It would have been obvious one skilled in the art to use the starch of KULKAMI to the DUNN product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).



Claim 12 recites that the micronized RS4 modified food starch having at least 50% particles less than 7um and 100% less than 25um.
DUNN relates to novel starch-based agents (col. 2, lines 25-32) for opacifying food products.  The starch can be a modified food starch (col. 3, lines 4-20). The starch-based opacifying agent can be used in products, such as coffee creamer, cottage cheese dressing, nutritional beverages, mayonnaise, sour cream, ice cream, yogurt, salad dressing and other foods (col. 1, lines 35-45). 
 DUNN teaches that the particles are less than one micron (col. 2, lines 38-44).
DUNN does not teach that starch contains or serves as a fiber or that the particle is micronized. 
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.  KULKARNI teaches that resistant starches “can deliver more than 70% dietary fiber” and reduced net carbohydrate levels   (pg. 14, left column, second full paragraph).  On page 5 of 
It would have been obvious one skilled in the art to use the starch of KULKAMI to the DUNN product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).

Claim 13 recites that the micronized RS4 modified food starch having at least 85% of particles less than 10um and 99% of particles less than 25m.  Claim 14 recites that the micronized RS4 modified food starch have 99% of particles less than 25um.
As to claims 13-14 DUNN relates to novel starch-based agents (col. 2, lines 25-32) for opacifying food products.  The starch can be a modified food starch (col. 3, lines 4-20). The starch-based opacifying agent can be used in products, such as coffee creamer, cottage cheese dressing, nutritional beverages, mayonnaise, sour cream, ice cream, yogurt, salad dressing and other foods (col. 1, lines 35-45). 
 DUNN teaches that the particles are less than one micron (col. 2, lines 38-44).
DUNN does not teach that starch contains or serves as a fiber. 
KULKARNI teaches that resistant starched are used as a source of dietary fiber and be used in products such as soups.  KULKARNI teaches that resistant starches “can deliver more than 70% dietary 
It would have been obvious one skilled in the art to use the starch of KULKAMI to the DUNN product, as KULKARNI teaches that that resistant starches allow the formation of low net carbohydrate food products with improved texture, appearance, and mouth feel (such as better organoleptic qualities).

Response to Arguments
Applicant's arguments filed March 21, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Independent claims 1 and 9 have been amended to require the modified food starch to be “a micronized RS4 modified food starch” and that Dunn fails to teach this feature.   Applicant respectfully submits that Dunn appears to disclose only the particle size of the opacifying agent present in the complex. Dunn explains “the complex will comprise an opacifying agent which is an aqueous insoluble inorganic or organic compound having low particle size (e.g., less than one micron) and having proper refractive index to provide opacity.” Id. at column 2, lines 38-41. Thus, Dunn fails to teach or suggest the particle size of the starch or the complex.

It is also alleged that Table 4 of the present specification illustrates the dramatic improvement (+25 pts) in L* brightness observed when RS4 modified food starch is micronized. However, DUNN and KULKARNI establish that it would be desirable to use smaller particle sizes.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also argues that Dunn appears to disclose only the particle size of the opacifying agent present in the form opacifying agent complexed with the starch.
However, claims are open ended comprising language so nothing excludes the use of Dunn’s opacifying agent.  Moreover, on page 14, a particle size for resistant starch of between 10 and 15um is identified (i.e., micronized) by Kulkami. However, it would have been obvious to vary the particle size based on desired texture, as set forth above. Thus, in view of the breadth of the claims and teachings of .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799